Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 07/14/20 has been entered.
Claims 1-30 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 9-10, 13-14, 17, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, the limitation “means for monitoring and determining” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11-12, 15-16,     18, 21-25,     27, and     29 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20210298072 A1) in view of Li (US 20200281018 A1, see also 62/835866).

Regarding claims 1, 18, 27, and 29, Oh discloses a method for wireless communications by a first user equipment (UE) [fig. 8, par. 0240], comprising:
receiving, from a base station over an unlicensed radio frequency spectrum band, a broadcast message comprising system information (PBCH (i.e., broadcast msg comprising system info), where the spectrum is in the unlicensed band [par. 0240, 243]), the system information indicating a listen-before-talk (LBT) mode of the base station and a set of channel resources associated with a fixed frame period (The messaging is performed as part of a LBT operation (i.e., system info “indicates” LBT) [par. 0055, 93], where the BS indicates FFP [fig. 8 no. 810]);
monitoring a wireless channel of the unlicensed radio frequency spectrum band during the fixed frame period for control information from the base station based at least in part on the indicated LBT mode [fig. 8 no. 810-820];
determining, based at least in part on the monitoring, that the base station has access to the wireless channel during the fixed frame period [fig. 8 no. 820, par. 0243]; and
performing, based at least in part on the determining, a channel transmission during the fixed frame period using the set of channel resources [fig. 8 no. 840, par. 0243].
Although Oh discloses channel access resources and transmitting during the FFP, as discussed above, Oh does not explicitly disclose a set of random access channel resources and a RA channel transmission using the RA channel resources. However, these concepts are well known as disclosed by Li.
In the same field of endeavor, Li discloses:
a set of random access channel resources [Abstract, see also 62/835866 pg. 7 par. 4];
and a RA channel transmission using the RA channel resources [Abstract, see also 62/835866 pg. 7 par. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with Li. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of supporting a shared spectrum channel access [Li Abstract].
Regarding claim 18, Oh discloses an apparatus [fig. 10] for wireless communications by a first UE comprising: a processor [fig. 10 no. 1030]; memory [fig. 10 no. 1020] coupled with the processor; and instructions [fig. 8] stored in the memory and executable by the processor to cause the apparatus.
Regarding claim 27, Oh discloses an apparatus [fig. 10] for wireless communications by a first UE comprising: means for receiving [fig. 10 no. 1010]; means for monitoring [fig. 10 no. 1030, 1020]; means for determining [fig. 10 no. 1030, 1020]; and means for performing [fig. 10 no. 1010].
Regarding claim 29, Oh discloses a non-transitory CRM [fig. 10 no. 1020] storing code for wireless communications by a first UE, the code comprising instructions executable by a processor.

Regarding claims 4 and 21, Oh and Li disclose everything claimed, as applied above.
Oh and Li further disclose further comprising:
receiving, based at least in part on the monitoring, additional system information during the fixed frame period [Oh par. 0240-241], wherein performing the random access channel transmission [Li, as discussed above] is based at least in part on the additional system information [Oh par. 0240-241].

Regarding claims 5 and 22, Oh and Li disclose everything claimed, as applied above.
Oh and Li further disclose further comprising:
receiving a downlink grant based at least in part on a system information radio network temporary identifier associated with the additional system information [Oh par. 0023, 85], wherein performing the random access channel transmission [Li, as discussed above] is based at least in part on the downlink grant [Oh par. par. 0085].

Regarding claims 6 and 23, Oh and Li disclose everything claimed, as applied above.
Li further discloses further comprising:
determining whether a frame of the fixed frame period includes a paging message or a downlink control information comprising a paging radio network temporary identifier [par. 0103, 0091], wherein performing the random access channel transmission [As discussed above] is based at least in part on whether the frame includes the paging message or the downlink control information [par. 0103, 0091, where one of ordinary skill in the art would know how to process paging vs DCI].

Regarding claims 7 and 24, Oh and Li disclose everything claimed, as applied above.
Li further discloses further comprising:
receiving, based at least in part on the monitoring, one or more of: a random access response or a downlink control information comprising a random access radio network temporary identifier [par. 0091], wherein determining that the base station has access to the wireless channel is based at least in part on the random access response or the downlink control information [par. 0091, 97].

Regarding claims 8 and 25, Oh and Li disclose everything claimed, as applied above.
Li further discloses:
wherein the random access response or the downlink control information is directed to a recipient other than the UE (The DCI is de-masked with the RNTI to determine validity (i.e., sometimes intended for another UE) [par. 0097]).

Regarding claim 11, Oh and Li disclose everything claimed, as applied above.
Oh and Li further disclose further comprising:
determining whether a frame of the fixed frame period includes a demodulation reference signal [Oh par. 0021], wherein performing the random access channel transmission [Li, as discussed above] is based at least in part on whether the frame includes the demodulation reference signal [Oh par. 0021].

Regarding claim 12, Oh and Li disclose everything claimed, as applied above.
Oh and Li further disclose further comprising:
determining a signal strength of the demodulation reference signal [Oh par. 0054, 55-56], wherein performing the random access channel transmission [Li, as discussed above] is based at least in part on the determined signal strength of the demodulation reference signal satisfying a threshold [Oh par. 0056-57].

Regarding claim 15, Oh and Li disclose everything claimed, as applied above.
Oh and Li further disclose:
wherein the system information [Oh, as discussed above] comprises an indication that the base station is operating in the LBT mode (Explicitly or implicitly determine LBT [Li par. 0300-301]).

Regarding claim 16, Oh and Li disclose everything claimed, as applied above.
Oh further discloses:
wherein the LBT mode comprises a frame based equipment (FBE) LBT mode, and the system information comprises a first list of cells operating in the FBE mode and a second list of cells operating in a load based equipment (LBE) mode [par. 0155-156, where traffic-based is equivalent to load-based].

Claims 2-3, 19-20, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Li as applied to claims 1, 18, 27, and 29 respectively, and further in view of Oh ‘596 (US 20200137596 A1).

Regarding claims 2, 19, 28, and 30, Oh and Li disclose everything claimed, as applied above.
Although Oh discloses receiving control info and wherein determining that the base station has access to the wireless channel, as discussed above, Oh does not explicitly disclose a set of random access channel resources and a RA channel transmission using the RA channel resources. However, these concepts are well known as disclosed by Li.
In the same field of endeavor, Li discloses further comprising:
receiving, based at least in part on the monitoring, a synchronization signal block transmission, … is based at least in part on the synchronization signal block transmission [Oh’ 596 tbl. 8, par. 0151].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh and Li with Oh ‘596. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of performing radio link monitoring [Oh ‘596 Abstract, par. 0002, 08].

Regarding claims 3 and 20, Oh, Li, and Oh ‘596 disclose everything claimed, as applied above.
Li and Oh ‘596 further disclose further comprising:
determining a signal strength of the synchronization signal block transmission [Oh ‘596 tbl. 8, par. 0151], wherein performing the random access channel transmission [Li, as discussed above] is based at least in part on the determined signal strength of the synchronization signal block transmission satisfying a threshold [Oh ‘596 par. 0147].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419